Citation Nr: 1020512	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the hands and fingers with multiple amputations, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
claimed disability.

The claim was assigned to the Cleveland, Ohio RO for 
processing of the rating decision.  See March 2007 VA Tiger 
Team Letter.  All other correspondence and processing 
occurred at the Pittsburgh, Pennsylvania RO.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript has been associated with the claims 
file.

The Board subsequently remanded the case in July 2009 for 
additional development.  Unfortunately, the Board finds that 
further development is necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's July 2009 remand, the Veteran was 
afforded a VA examination in November 2009.  The examiner was 
instructed to determine if the Veteran had soft-tissue 
sarcoma, specifically malignant granular cell tumors of the 
hands and fingers, or residuals of malignant granular cell 
tumors.  The examiner was also asked to provide an opinion as 
to whether it was at least as likely as not that the 
Veteran's squamous cell carcinoma of the hands and fingers 
was attributable to exposure to Agent Orange during service.

The claims file was reviewed by the examiner, who included a 
history of the Veteran's disability in the examination 
report.  The examiner stated, "Based on review of all 
available medical evidence, an opinion cannot be offered 
without resort to mere speculation."  The report does not 
specifically diagnose or rule out malignant granular cell 
tumors or residuals, nor is a specific opinion offered as to 
the relationship between the Veteran's squamous cell 
carcinoma and Agent Orange exposure.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that, in general, it must be clear on the 
record that the inability to opine on questions of diagnosis 
and etiology is not the first impression of an uninformed 
examiner, but rather an assessment arrived at after all due 
diligence in seeking relevant medical information that may 
have bearing on the requested opinion.  Jones v. Shinseki, 23 
Vet. App. 382, 389 (2010).  Before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the 
Board's review of the evidence.  Id at 390.

Here, the examiner did not explain the basis for the 
speculative opinion, nor is the basis otherwise apparent 
based on a review of the examination report and other 
evidence of record.  In accordance with the Court's ruling, 
the Board must therefore remand the case for a supplemental 
opinion.  On remand, with respect to each question posed by 
the Board in the July 2009 remand, the examiner should 
specify whether he lacks the expertise to render such an 
opinion, whether additional testing or information is needed, 
whether the opinion is beyond the scope of current medical 
knowledge, or whether there is another reason why he must 
resort to speculation.

If the examiner states that he lacks the necessary expertise, 
or states that additional information or testing is needed, 
the RO/AMC should, to the extent possible, undertake 
additional development in order to address the deficiencies 
identified by the examiner.



Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the November 2009 
VA examination for a supplemental opinion.  
The examiner should address the following 
questions:

(a) Can it not be determined without 
resorting to speculation whether the 
Veteran has malignant granular cell tumors 
of the hands and fingers, or residuals 
thereof, due to the examiner's lack of 
expertise to render such an opinion, the 
need for additional testing or 
information, the limitations of current 
medical knowledge, or another reason; and 

(b) Can it not be determined without 
resorting to speculation whether the 
Veteran's squamous cell carcinoma of the 
hands and fingers are at least as likely 
as not attributable to exposure to Agent 
Orange in service due to the examiner's 
lack of expertise to render such an 
opinion, the need for additional testing 
or information, the limitations of current 
medical knowledge, or another reason.

2.  If the examiner states that he lacks 
the expertise to render the requested 
diagnosis and opinion, or states that 
additional information or testing is 
necessary, the RO/AMC, to the extent 
possible, should undertake additional 
development in order to address the 
identified deficiency.  This development 
may include, but is not limited to, an 
additional VA examination or obtaining 
additional information from the Veteran.

3.  If the November 2009 examiner is not 
available, then the Veteran should be 
afforded a new VA examination to determine 
the nature and etiology of his cancer 
diagnoses.

The examiner should determine if the 
Veteran has soft-tissue sarcoma and 
specifically malignant granular cell 
tumors of the hands and fingers, or 
residuals of malignant granular cell 
tumors.

The examiner should also include an 
opinion as to whether it is at least as 
likely as not that the Veteran's squamous 
cell carcinoma of the hands and fingers is 
attributable to exposure to Agent Orange 
in service.

The examiner should review the claims file 
and provide a rationale as to any opinions 
expressed.  If an opinion cannot be 
offered without resort to speculation, the 
examiner should state this, and provide a 
rationale as to why the opinion is 
speculative.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the Veteran's 
claim based on all the evidence of record, 
including any additional information 
obtained as a result of this remand.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

